Citation Nr: 0733246	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  07-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
generalized anxiety disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
residuals of acromioclavicular separation of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 through 
July 1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen his claims for service 
connection for an anxiety disorder and for a left shoulder 
disability.  In February 2007, he submitted is substantive 
appeal for these claims.  See VA Form 9.  At that time, he 
requested a Travel Board hearing in relation to these claims.  
Such a hearing was scheduled for August 23, 2007, but the 
veteran failed to appear.  The very next day, the veteran's 
representative submitted a statement that the veteran was 
unable to appear due to transportation problems, and that he 
wished to reschedule the hearing.  The Board finds this to be 
a reasonable excuse for the veteran's failure to appear.  A 
remand is therefore required.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing. Provide him and his 
representative reasonable advance notice 
of the date, time, and location of the 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



